F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              MAY 10 2005
                              FOR THE TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk

    JOHN DOE,

                 Appellant,

     v.                                                     No. 04-6232
                                                     (D.C. No. CV-03-1212-W)
    JANE DOE,                                              (W.D. Okla.)

                 Appellee.




                              ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

          John Doe sued the head of a federal agency under the False Claims Act

(FCA), 31 U.S.C. § 3729       et seq. He appeals the district court’s dismissal of his


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
case for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm on the ground of sovereign immunity. Given the basis of

our ruling, we need not address the district court’s alternative holding, that this

case presents no justiciable case or controversy.   1



       Sovereign immunity protects the United States and its agencies from being

sued without their consent.    FDIC v. Meyer , 510 U.S. 471, 475 (1994). Sovereign

immunity also bars suits against federal officers “if the judgment sought would

expend itself on the public treasury or domain, or interfere with the public

administration, or if the effect of the judgment would be to restrain the

Government from acting, or to compel it to act.”         Dugan v. Rank , 372 U.S. 609,

620 (1963) (internal citation and quotations omitted);       see also Weaver v. United

States , 98 F.3d 518, 529 (10th Cir. 1996) (holding that an action against federal

employees in their official capacity is in fact an action against the United States).

“Sovereign immunity is jurisdictional in nature.”        Meyer , 510 U.S. at 475. A

waiver of sovereign immunity must be explicit.          Lane v. Pena , 518 U.S. 187, 192

(1996). Whether sovereign immunity applies is a legal question that we review de

novo. Shaw v. United States , 213 F.3d 545, 548 (10th Cir. 2000).



1
      Mr. Doe seeks to substitute defendants-appellees on appeal. Because we
deny that motion, the defendant-appellee remains the agency head that Mr. Doe
named in the district court, and we do not consider arguments relevant only to the
new defendants Mr. Doe proposes to include in this appeal.

                                            -2-
       In Shaw , we held that the United States has not waived its sovereign

immunity against FCA-based collection actions, stating, “[t]here is no express

waiver of sovereign immunity in the FCA.”           Id. Similarly, other courts have

applied sovereign immunity in FCA suits involving agencies and instrumentalities

of the United States.   See, e.g., Galvan v. Federal Prison Indus., Inc.    , 199 F.3d

461, 468 (D.C. Cir. 1999). In light of the sovereign immunity bar, the district

court appropriately dismissed this case. Further, because sovereign immunity is a

legal question, the district court was not required to hold an evidentiary hearing

before ruling.

       Mr. Doe argues on appeal that Congress waived sovereign immunity by

permitting, in certain implementing legislation, the particular agency involved in

this case to sue and be sued.   2
                                    A sue-and-be-sued provision can constitute a

waiver of sovereign immunity.         See Meyer , 510 U.S. at 475;   Federal Housing

Admin. v. Burr , 309 U.S. 242, 245 (1940). But we have reviewed the statutory

sections that Mr. Doe cites, and we have not found a sue-and-be-sued provision.

In addition, even if there were such a provision and it established a waiver, we



2
       It is unclear whether Mr. Doe’s complaint named the agency as a separate
defendant. Mr. Doe argued before the district court that any jurisdictional issues
could be remedied by allowing him to eliminate the agency head as a defendant
and proceed against the agency. Therefore, we assume for purposes of this appeal
that the agency could be made a defendant and address his arguments alleging the
waiver of the agency’s sovereign immunity.

                                              -3-
note that “[a]n absence of immunity does not result in liability if the substantive

law in question is not intended to reach the federal entity.”     United States Postal

Serv. v. Flamingo Indus. (USA) Ltd.     , 540 U.S. 736, 744 (2004).

       Mr. Doe also argues that his suit should not be barred because Congress

waived the agency’s immunity by allowing it to compete with private entities in

the commercial world.     See Franchise Tax Bd. v. United States Postal Serv.      ,

467 U.S. 512, 520 (1984) (stating that the Postal Service’s “liability is the same

as that of any other business”). “[A]bsence of a general sue-and-be-sued clause is

not necessarily fatal to [a] claim that [an agency program] is a commercial

enterprise.” Sandia Oil Co. v. Beckton , 889 F.2d 258, 262 (10th Cir. 1989) (per

curiam). Having reviewed Mr. Doe’s arguments, the relevant statutes, and

applicable cases, however, we conclude that the program involved in this case is

not a “business-type activity with a business-minded purpose,”        id. at 263, as

would be required to find a waiver of sovereign immunity. Rather, the

circumstances here are more analogous to those government programs found

insufficiently commercial to constitute a waiver.       See id. at 263-64.

       Finally, Mr. Doe seeks to avoid the sovereign immunity bar by substituting

defendants on appeal. Because it is generally improper to add new parties on

appeal, we deny Mr. Doe’s motion.




                                             -4-
      Mr. Doe’s Motion to Amend Pleading to Correct Jurisdictional Defects is

DENIED. The judgment of the district court is AFFIRMED. The mandate shall

issue forthwith.

                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                      -5-